Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    

         Acknowledgement is made of the receipt of Preliminary Amendment filed 05 October 2020.                                      

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (US Pat. 6,488,369).

           Steinmetz et al. disclose in Figures 1-5 and 9a-9c an inkjet printing system (10) comprising:
           Regarding claim 19, a storing unit (12) configured to store liquid (ink) to be supplied to a print head (16) configured to print by ejecting liquid (Figure 1); and 
a holder unit (20) configured to be moved by a driving source (motor, not shown) and hold a joint unit  (14) configured to connect the storing unit (12) and the print head (16), so that the joint unit (14) can move with respect to the holder unit (20) (Figures 1 and 4).
         Regarding claim 20, wherein the joint unit (14) includes a joint opening (60) for supplying liquid (ink) from the storing unit (12) to the print head (16) (Figure 4).
          Regarding claim 21, wherein liquid (ink) is supplied from the storing unit (12) to the print head (16) under pressure (Figure 2).
        Regarding claim 22, wherein the print head (16) includes a supply port (36) which is connected to the joint unit (14) and a guide member (46) for positioning the joint opening (60) and the supply port (36) (Figures 1-5).
        Regarding claim 23, wherein the guide member (46) is longer than the supply port (36) (Figure 4).

            Regarding claim 25, wherein the print head (16) is detachably inserted into the printing apparatus along an insertion direction, and wherein a connection between the print head (16) and the joint unit (14)  made at a downstream side with respect to the insertion direction (Figures 1-3).Claims 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (US Pat. 6,488,369).

Claims 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (EP 0445526).

           Murayama et al. disclose in Figures 1-3 an ink jet recording apparatus comprising:

            Regarding claim 27, a storing unit (522) configured to store liquid to be supplied to a print head (501) configured to print by ejecting liquid (ink) (Figure 3); 
a first joint unit (526) configured to connect the storing unit (522) and the print head (501) for supplying liquid from the storing unit (522) to the print head (501) (Figure 3); and  
a second joint unit (525) configured to connect the storing unit (522) and the print head (501) for collecting liquid from the print head (501), wherein the print head (501) is detachably inserted into the printing apparatus along an insertion direction, and wherein both of the first joint unit (526) and the second joint unit (525) are connected to a downstream side of the print head (501) with respect to the insertion direction (Figure 3).
             Regarding claim 28, wherein the print head (501) is of a full-line type having a plurality of ejection ports (510a) configured to eject liquid (ink) and arranged in a direction corresponding to a width of a print medium (recording medium) (Figure 3, column 5, lines 9-24).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Steinmetz et al. (US Pat. 6,488,369) in view of Murayama et al. (EP 0445526).

           Steinmetz et al. disclose the basic features of the claimed invention as stated above but do not disclose the print head that is of a full-line type having a plurality of ejection ports configured to eject liquid and arranged in a direction corresponding to a width of a print medium.

           Regarding claim 26, Murayama et al. disclose in Figures 3 an ink jet recording apparatus comprising the print head (501) is of a full-line type having a plurality of ejection ports (510a) configured to eject liquid and arranged in a direction corresponding to a width of a print medium (recording medium) (column 5, lines 9-24).     

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murayama et al. in the Steinmetz et al.’s inkjet printing system for the purpose of performing the high speed recording and obtaining the high quality image.
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,631,681; US Pat. 6,089,687; US Pat. 7,862,142) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853